       Case 18-31274 Document 2171 Filed in TXSB on 12/11/18 Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
                                                                                             ENTERED
IN RE:                                          §                                            12/11/2018
IHEARTMEDIA, INC., et al                        §         CASE NO: 18-31274
                                                §
                                                §         Jointly Administered Order
        Debtor(s)                               §
                                                §         CHAPTER 11

              ORDER REGARDING CONFIRMATION HEARING DATES

        At a hearing on December 11, 2018, the Court announced dates and times for hearings
related to the continued hearings on confirmation of the Debtors’ proposed plan, settlements
contained within the proposed plan, and class action matters. This table is intended to provide a
shorthand rendition of matters that are scheduled. The specific matters that will be heard are
those identified on the record at the December 11, 2018 hearing.

 Date and Time          Presiding Judge(s)            Summary of Matters to be Considered

 2:30 p.m.              Judge Isgur                 Preliminary class action matters, including
 December 17, 2018                                  whether to authorize the sending of a class
                                                    action notice, whether Clear Channel has
                                                    standing to settle the claims, and issues
                                                    concerning class counsel and class
                                                    representative(s).

 9:00 a.m.              Judge Isgur                 All confirmation issues, other than those
 January 10, 2019                                   scheduled for January 17, 2019 and January
                                                    22, 2019.

 9:00 a.m.              Judge Isgur                 All issues concerning the proposed
 January 17, 2019                                   settlements relating to Clear Channel,
                                                    GAMCO and related parties, other than those
                                                    issues scheduled for January 22, 2019. Any
                                                    issues continued from January 10, 2019.

 8:30 a.m.              Chief Judge Rosenthal All remaining class action issues.
 January 22, 2019
                        Judge Isgur

 2:30 p.m.              Judge Isgur                 All remaining confirmation issues.
 January 23, 2019


SIGNED December 11, 2018.
                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE
